Name: Commission Regulation (EEC) No 3152/89 of 20 October 1989 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 No L 305/ 12 Official Journal of the European Communities 21 . 10 . 89 COMMISSION REGULATION (EEC) No 3152/89 of 20 October 1989 on the supply of common wheat to the Republic of Zaire as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 14 July 1989 on the supply of food aid to Zaire, the Commission allocated to the that country 1 5 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to the Republic of Zaire in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day _ following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . Ã 3) OJ No L 136, 26. 5. 1987, p. 1 . 4 OJ No L 204, 25. 7. 1987, p. 1 . 21 . 10. 89 Official Journal of the European Communities No L 305/13 ANNEX 1 . Operation No ('): 571 to 573/89 2. Programme : 1989 3. Recipient : Republic of Zaire 4. Representative of the recipient (2) : Midema Sari, boÃ ®te postale 11497, Kinshasa I, telex 21339 MIDEMA ZR 5. Place or country of destination : Zaire 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216 of 14 August 1987, page 3 {under IIA..1 ) Specific characteristics : moisture content : 13,5 % maximum ; Hagberg falling number of at least 225 ; Zeleny index of at least 20 8 . Total quantity : 15 000 tonnes 9. Number of lots : three (A : 5 000 tonnes ; B : 5 000 tonnes ; C : 5 000 tonnes) 10. Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Matadi 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 25. 1 1  10. 12. 1989 ; B : 20 . 12. 1989  5. 1 . 1990 ; C : 10 . 1  25. 1.-1990 18 . Deadline for the supply : A : 15. 1 . 1990 ; B : 15. 2. 1990 ; C : 15. 3. 1990 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 7. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 11 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 10 . 12  25. 12. 1989 ; B : 5. 1  20 . 1 . 1990 ; C : 30. 1  15. 2. 1990 (c) deadline for the supply : A : 1 . 2. 1990 ; B : 1 . 3. 1990 ; C : 1 . 4. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer : refund applicable on 1 . 10 . 1989 fixed by Regulation (EEC) No 2936/89 in OJ No L 281 of 30. 9 . 1989, page 37 No L 305/14 Official Journal of the European Communities 21 . 10 . 89 Notes : (') The operation number is to be quoted in all correspondence. (J) Commission delegate to be contacted by the successful tenderer : M. P. Towers Picton, Delegation of the Commission of the European Communities, 71 , avenue des Trois Z, boite postale 2000, Kinshasa. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.